









QUANEX BUILDING PRODUCTS CORPORATION
ANNUAL INCENTIVE AWARD AGREEMENT
[____________________]
Grantee
Date of Award:
[___________________]
 
 
Individual Annual Incentive Target:
Threshold: [__]%
Target: [__]%
Maximum: [__]%



ANNUAL INCENTIVE AWARD
1.GRANT OF ANNUAL INCENTIVE AWARD. The Compensation Committee (the “Committee”)
of the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2020 Omnibus Incentive Plan (the “Plan”), hereby
awards to you, the above-named Grantee, effective as of the Date of Award set
forth above, an Annual Incentive Award under the Plan on the terms and
conditions set forth in this Annual Incentive Award Agreement (this
“Agreement”).
Under this Annual Incentive Award you have an opportunity to earn an incentive
cash payment based upon the achievement of the Performance Goals assigned to you
by the Committee for the one-year period beginning November 1, [__], and ending
October 31, [__] (the “Performance Period”), as compared with the Threshold
Milestone, Target Milestone and Maximum Milestone established for you by the
Committee for the Performance Period.
2.    ACHIEVED INDIVIDUAL INCENTIVE. The aggregate amount payable to you under
this Agreement as your Annual Incentive Award for the Performance Period is
equal to your Achieved Individual Incentive for the Performance Period
multiplied by your Salary (as defined below) for the Performance Period. The
term “Achieved Individual Incentive” means the amount determined by the
Committee using the following guidelines below:
2.1    If (a) the Target Milestones are achieved for the Performance Period (but
the Maximum Milestones are not achieved for the Performance Period) and (b) you
remain in the active employ of the Company Group through the last day of the
Performance Period (except as otherwise provided in this Agreement), then the
Achieved Individual Incentive will be equal to the Individual Incentive Target
set forth above multiplied by [number] [fraction] ____.
2.2    If (a) the Maximum Milestones are achieved for the Performance Period and
(b) you remain in the active employ of the Company Group through the last day of
the Performance Period (except as otherwise provided in this Agreement), then
the Achieved Individual Incentive will be equal to the Individual Incentive
Target set forth above multiplied by [number] [fraction] ____.
2.3    If (a) the Threshold Milestones are achieved for the Performance Period
(but the Target Milestones are not achieved for the Performance Period) and
(b) you remain in the active employ of the Company Group through the last day of
the Performance Period (except as otherwise provided in this Agreement), then
the Achieved Individual Incentive will be equal to the Individual Incentive
Target set forth above multiplied by [number] [fraction] ____.
2.4    If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Achieved
Individual Incentive shall be determined by interpolation.
For example, assume that the Committee grants an employee an annual incentive
award under the Plan that is contingent upon achieving Performance Goal A and
Performance Goal B, weighting the importance of the goals equally as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Performance Goal. The Individual Annual Incentive Target is
100% if the Target Milestones are met, 200% if the Maximum Milestones are met
and 75% if the Threshold Milestones are met. Finally, assume that the employee
earns a Salary of $100,000 during the Performance Period, is continuously
employed by the Company throughout the Performance Period and achieves the
Maximum Milestone for Performance Goal A, and precisely halfway between the
Target and Maximum Milestones for Performance Goal B. The total amount payable
to the employee under the award is $175,000, which is determined as follows: The
amount payable to the employee with respect to Performance Goal A is $100,000
(50% (Performance Goal Percentage) x $100,000 (Salary) x 200% (Achieved
Individual Incentive at “Maximum”) = $100,000), and the amount payable to the
employee with respect to Performance Goal B is $75,000 (50% (Performance Goal
Percentage) x $100,000 (Salary) x 150% (Achieved Individual Incentive
interpolated halfway between “Target” and “Maximum”) = $75,000).
2.5    The term “Salary” means the cash amounts paid or payable by the Company
Group to you as regular compensation for services rendered during the
Performance Period (whether or not deferred), exclusive of bonuses, awards,
severance payments, reimbursement of expenses, or fringe benefits.
2.6    The Committee may increase or decrease the amount payable under this
Agreement in its sole discretion.
2.7    The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons.
3.    PAYMENT. Any amount payable to you pursuant to this Agreement will be paid
to you by the legal entity that is a member of the Company Group and that is
classified by the Company Group as your employer (the “Employer”) (or the
Company, if applicable) as soon as practicable after the end of the Performance
Period but no later than March 15 of the calendar year following the fiscal year
in which the Performance Period ends (the “Payment Date”).
4.    SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company and all Affiliates (the
“Company Group”), on or before the last day of the Performance Period.
4.1    Separation from Service Generally. Except as otherwise expressly provided
to the contrary in this Section 4, in the event of your Separation from Service
on or before the end of the Performance Period, all of your rights in this
Agreement, including all rights to the Annual Incentive Award, will lapse and be
completely forfeited without consideration on the date your employment
terminates.
4.2    Change in Control. If a “Change in Control” (as defined in the Plan) of
the Company occurs on or before the last day of the Performance Period, you do
not incur a Separation from Service prior to that time, and the successor
company in the Change in Control does not otherwise assume or substitute for the
award granted hereby, then no later than ten (10) business days after the
closing date of the Change in Control of the Company, the Company or its
successor will pay to you an amount in cash equal to the product of (A) the
Target Annual Incentive that would be paid to you under this Agreement and (B) a
fraction, the numerator of which is the number of days in the current fiscal
year through the closing date of the Change in Control and the denominator of
which is 365. Notwithstanding the foregoing, if a Change in Control constitutes
a payment event with respect to the deferral of compensation and payment
hereunder is subject to Section 409A, then the transaction or event with respect
to such payment must also constitute a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5) to the extent required by Section 409A, and
if it does not, and the payment does not meet any other exemption under Section
409A, then payment shall be made when it otherwise would have been made,
notwithstanding the Change in Control.
If this award is assumed or substituted for in connection with a Change in
Control, and if you incur an involuntary termination by the Company or its
successor without Cause, or you voluntarily terminate employment for Good
Reason, in each case following the effective date of a Change in Control of the
Company and while the Performance Period associated with this Award is still in
effect (or if the Performance Period is complete but the Award has not yet been
paid), then this award shall vest in full (based on the Target Annual Incentive
amount) upon such termination. For purposes of this Award, the following terms
are defined as follows:
“Cause” means any action or inaction by you that constitutes (a) gross
negligence or willful misconduct in connection with your duties or in the course
of your employment with the Company; (b) any act of fraud, embezzlement or theft
in connection with your duties or in the course of employment with the Company;
(c) intentional wrongful damage to property of the Company; (d) a substantial
failure by you to perform your duties after notice to you and a reasonable
opportunity to cure; (e) your material breach of restrictive covenants contained
in any Company policy or any agreement between you and the Company; or (f) your
intentional wrongful disclosure of secret processes or confidential information
of the Company.


“Good Reason” means, to the extent any such action has been taken without your
written consent, the occurrence of any of the following events: (a) the Company
or its successor assigns to you any duties materially inconsistent with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities with the Company in effect immediately before the
occurrence of the Change in Control, or otherwise makes any material negative
change in any such position, authority, duties or responsibilities; (b) the
Company or its successor takes any other action that results in a material
diminution in such position, authority, duties or responsibilities or otherwise
take any action that materially interferes therewith; (c) the Company or its
successor materially reduces your annual base salary or target annual bonus as
in effect immediately before the occurrence of the Change in Control, other than
as part of a reduction of less than ten percent (10%) that is applicable to all
executives of the Company or its successor; or (d) the Company or its successor
relocates your principal office more than fifty (50) miles from your principal
office at the time of the Change in Control, provided that such relocation
results in an increase to your daily commute time. A termination for Good Reason
also requires that you give the Company written notice of the Good Reason facts
and circumstances within sixty (60) days of after becoming aware (or should have
become aware) of the applicable facts and circumstances, the Company has an
opportunity to cure such circumstances within thirty (30) days after receipt of
notice, and you must terminate employment within thirty (30) days after
expiration of the Company’s opportunity to cure.
4.3    Disability. In the event of your Separation from Service due to your
Disability on or before the last day of the Performance Period, you will be
entitled to receive, on the Payment Date, a cash amount equal to the product of
(1) and (2) where (1) is the amount you would have received under this Agreement
if you had not incurred a Separation from Service before the end of the
Performance Period and (2) is a fraction, the numerator of which is the number
of days from the beginning of the Performance Period through the date of your
Separation from Service and the denominator of which is the number of days in
the Performance Period.
4.4    Death. In the event of your Separation from Service due to your death on
or before the last day of the Performance Period, your estate will be entitled
to receive, on the Payment Date, a cash amount equal to the product of (1) and
(2) where (1) is the amount you would have received under this Agreement if you
had not incurred a Separation from Service before the end of the Performance
Period and (2) is a fraction, the numerator of which is the number of days from
the beginning of the Performance Period through the date of your Separation from
Service and the denominator of which is the number of days in the Performance
Period.
4.5    Retirement. In the event of your Separation from Service due to your
Retirement on or before the last day of the Performance Period, you will be
entitled to receive a cash amount, on the Payment Date, equal to the product of
(1) and (2) where (1) is the amount you would have received under this Agreement
if you had not incurred a Separation from Service before the end of the
Performance Period and (2) is a fraction, the numerator of which is the number
of days from the beginning of the Performance Period through the date of your
Separation from Service and the denominator of which is the number of days in
the Performance Period. For purposes of this Section 4.5 “Retirement” means your
voluntary Separation from Service on or after the date on which (a) you are age
65 or (b) you are age 55 and have five years of service with the Company Group.
5.    TAX WITHHOLDING. To the extent that the receipt of this Agreement or
payment pursuant to this Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company or Employer, as applicable, has a withholding
obligation, you shall deliver to the Company or Employer at the time of such
receipt or payment, as the case may be, such amount of money as the Company or
Employer may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company or Employer is authorized to
withhold from any payment under this Agreement or from any cash or stock
remuneration or other payment then or thereafter payable to you by the Company
Group any tax required to be withheld by reason of such taxable income, wages or
compensation.
6.    NONTRANSFERABILITY. Your rights under this Agreement and to any Annual
Incentive Award that may be payable to you under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company Group shall not be bound thereby.
7.    CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Annual
Incentive Award shall not affect in any way the right or power of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.
8.    NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between you and the Company or any
Affiliate or guarantee the right to remain employed by the Company or any
Affiliate for any specified term.
9.    LIMIT OF LIABILITY. Under no circumstances will the Company or an
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan.
10.    REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS. To the
extent permitted by law, and as determined by the Board in its judgment, the
Company may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your cash payment for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. If there are multiple performance metrics and
one is more readily calculable to determine whether a lower payment should have
been made, then the same ratio or percentage applicable for the readily
calculable metric shall be applied to the other metric(s) so that the entire
bonus amount is recovered on a pro-rata basis to the event. No reimbursement
shall be required if such material restatement was caused by or resulted from
any change in accounting policy or rules.
11.    AGREEMENT TO REPAYMENT OF PERFORMANCE BASED INCENTIVE COMPENSATION WHEN
PAYMENTS ARE REQUIRED UNDER FEDERAL LAW OR THE RULES OF AN EXCHANGE. You
acknowledge that the Company is a publicly-traded entity subject to the laws and
regulations of the United States Securities and Exchange Commission, as well as
the requirements of the New York Stock Exchange. You further acknowledge that
the Company’s approved form agreements for performance-based incentive
compensation granted to you contain certain “clawback” terms and provisions. You
agree to the terms and conditions of any policy adopted by the Company to comply
with, or any decision of the Company to adhere to, any requirement or policy of
the New York Stock Exchange (or any other exchange on which the securities of
the Company are listed) pursuant to Section 10D of the Securities Exchange Act
of 1934 (the “Policy”) from this point forward for any grants made previously or
in the future. Section 10D provides for the recovery of incentive-based
compensation that has been erroneously granted, earned, vested or paid because
of one or more errors that are material in the financial statements of the
Company. To the extent such Policy requires the repayment or recovery of
incentive-based compensation granted to, or earned or received by you, or in
which you vested, whether granted, vested, earned or paid pursuant to any past
or future award agreements or any other plan of incentive-based compensation
maintained in the past or adopted in the future by the Company, you agree to the
forfeiture, recovery or repayment of such amounts to the extent required by such
Policy.
12.    EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine
otherwise in connection with a Change in Control, the Employer (or the Company,
as applicable) is liable for the payment of any amounts that become due under
this Agreement.
13.    SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all
payments made hereunder are intended to meet the short-term deferral exception
described under section 1.409A-1(b)(4) of the applicable Treasury regulations,
or otherwise comply with, Section 409A, and this Agreement shall be interpreted
so as to effect that intent. By accepting this Award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the payment made pursuant to the Plan, and (b) in deciding to
enter into this Agreement, you are relying on your own judgment and the judgment
of the professionals of your choice with whom you have consulted. By accepting
this Award, you thereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the Award and this Agreement.
14.    DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF YOU ARE A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS
NOT PERMITTED TO BE PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF
ADDITIONAL TAXES, INTEREST OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS
SHALL BE MADE TO YOU PURSUANT TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR
ANY REASON BEFORE THE EARLIER OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE
DATE ON WHICH YOU INCUR SUCH SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS
FOLLOWING THE DATE OF YOUR DEATH.
15.    MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to
all of the provisions of the Plan, including amendments to the Plan, if any. In
the event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.
In accepting the Annual Incentive Award set forth in this Agreement you accept
and agree to be bound by all the terms and conditions of the Plan and this
Agreement.


QUANEX BUILDING PRODUCTS CORPORATION






                        
[Name]
[Title]






Annual Incentive Award

